Citation Nr: 0812053	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1966 to November 
1967.  The child in question is his son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
San Diego, California, regional office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's son was born on May [redacted], 1976, and attained 
the age of 18 on May [redacted], 1994.

2.  The veteran's son was initially diagnosed as having Non-
Hodgkin's lymphoma on or about June 28, 1999, when he was 23.  

2.  The veteran's son has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen. 


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002 & Supp. 2005); 38 C.F.R. § 3.356 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, notification of the evidence necessary to 
substantiate the claim for recognition of the veteran's son 
as a helpless child was provided in a November 2003 letter 
dated prior the initial adjudication of the veteran's claim.  
The veteran was also provided with a preadjudication VCAA 
letter in October 2003 after he initially inquired about 
benefits for his son.  This letter informed the veteran that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The letter informed the veteran 
that it was his responsibility to provide all requested 
records not in the possession of a Federal agency.  This 
notified the veteran that he should send any relevant 
evidence in his possession.  The veteran was provided with 
more explicit notification that he should send any relevant 
information in his possession in a June 2005 letter dated 
after the initial rating action.  This timing deficiency was 
remedied by the fact that the veteran's claim was 
readjudicated by the RO in March 2006, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board notes that information pertaining to the assignment 
of disability evaluations and effective dates was provided to 
the veteran in the December 2004 statement of the case.  
Although this information was received subsequent to the 
initial rating action, it is relevant for claims for service 
connection, and it is not required to be provided for the 
claim currently on appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board further finds that the duty to assist the veteran 
has been met.  There is no indication that there is any 
outstanding evidence relevant to the claim on appeal.  The 
information required to decide the appeal is contained in the 
claims folder.  Therefore, the Board will proceed with a 
review of the veteran's claim. 

Helpless Child

The veteran contends that his son is entitled to recognition 
as a permanently incapacitated helpless child and to the 
benefits from such recognition.  The veteran notes that he 
served in Vietnam, where he was exposed to Agent Orange.  He 
argues that his son's Non-Hodgkin's lymphoma is the result of 
this Agent Orange exposure, and that his son's illness leaves 
him permanently incapacitated.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id. 

The evidence includes a March 2003 letter from the son's 
doctor.  This letter states that the son is being treated for 
Non-Hodgkin's lymphoma.  He had first been seen on June 28, 
1999 when he was seeking a second opinion for his newly 
diagnosed Non-Hodgkin's lymphoma.  The son had undergone 
extensive treatments after the diagnosis was confirmed.  

A November 2003 Declaration of Status of Dependents submitted 
by the veteran states that his son was born on May [redacted], 1976.  

A March 2004 letter from the son's doctor again notes that 
that he has been diagnosed with Non-Hodgkin's lymphoma.  The 
doctor states that he has treated the son since July 28, 
1999.  The overall prognosis was poor, and the son was unable 
to work and 100 percent disabled due to the active disease 
and treatment.  

In April 2006, the veteran submitted medical copies of bills 
reflecting treatment received between 1990 and 1995.  One 
bill shows treatment for patellar subluxation of the left 
knee in August 1990.  The name of the patient was not 
indicated, although the veteran states that it was his son.  
An April 1995 bill shows treatment for an upper respiratory 
infection for the veteran's son.  

The Board is unable to find that the veteran's son meets the 
criteria for recognition as a helpless child.  There is no 
evidence to show that he was permanently incapable of self-
support at the time he turned 18.  

The evidence shows that the son's sole current disability is 
Non-Hodgkin's lymphoma.  There is no medical evidence of any 
other chronic disability, and the son's doctor did not refer 
to any other disability that contributes to his incapacity.  

The evidence also shows that the veteran's son was born on 
May [redacted], 1976.  It follows that he became 18 on May [redacted], 1994.  

The letters from the son's doctor state that he was first 
found to have Non-Hodgkin's lymphoma in or around June 1999.  
The son was 23 years old at that time.  Therefore, as the 
disability that has led to the son's incapacitation did not 
manifest until five years after his eighteenth birthday, the 
requirements for recognition as a helpless child have not 
been met.  The Board has considered the information 
pertaining to treatment of the son for a knee injury and 
respiratory infection, but there is no evidence that these 
resulted in a chronic disability or in any manner contribute 
to his incapacity.  While there is no evidence as to whether 
or not the son was enrolled in an educational institution 
when he became incapacitated, the Board further notes that 
the initial manifestation of the Non-Hodgkin's lymphoma after 
the 23rd birthday precludes further consideration of this 
exception.  The Board must find that the veteran's son does 
not meet the criteria for recognition as a helpless child.  
38 C.F.R. §§ 3.57(a)(1).

The veteran's contentions regarding the possible relationship 
of his son's Non-Hodgkin's lymphoma to his own exposure to 
Agent Orange during service was not addressed above, as it is 
not relevant to the issue on appeal.  There is no evidence to 
show that the veteran's son was permanently incapacitated 
prior to his 18th birthday regardless of the origin of his 
illness, and that alone is enough to cause the veteran's 
claim to fail.  The relevant laws and regulations do state 
that veteran's exposed to Agent Orange and who subsequently 
develop Non-Hodgkin's lymphoma may receive compensation.  See 
38 C.F.R. § 3.309(e) (2007).  However, the Board notes that 
under the law, the only monetary benefits payable for a child 
of a male veteran exposed to Agent Orange during service is 
for children born with spina bifida.  See 38 C.F.R. § 3.814 
(2007).  Unless and until there is scientific evidence of a 
relationship between a veteran's Agent Orange exposure and 
the development of Non-Hodgkin's lymphoma in a child, and new 
laws and regulations recognizing this relationship are 
created, the Board is bound by the current law.  Therefore, 
benefits for Non-Hodgkin's lymphoma in the child of an Agent 
Orange exposed veteran may not be paid.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


